Per Curiam :
Opinion The court below dismissed appellant’s post-conviction petition which alleged only denial of the right to appeal from a guilty plea. It did not independently determine the legality of the sentence and voluntariness of the plea as required by Commonwealth v. Walters, 431 Pa. 74, n. 1 at p. 76, 244 A. 2d 757 (1968). Appellant shall be allowed to amend his petition, if possible, to allege specific, non-frivolous facts not controverted by the record and pertaining to the sentence or plea which, if true, entitle him to relief. If such amendment is made, the necessary determination shall be made only after a full and fair evidentiary hearing on the facts alleged.
Accordingly, the order of the court is vacated and the record remanded for this determination.